IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00045-CR

MARCUS CAIN,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2009-1506-C1


                                       ORDER

        On January 14, 2019, Marcus Cain filed a motion to enforce this Court’s judgment

stating that the District Clerk was incorrectly assessing his fees. This Court requested a

response from the State, and the State filed a response on February 5, 2019. Cain should

have received a copy of that response. The State’s response appears to resolve Cain’s

questions about the fees. Therefore, the motion to enforce the judgment is dismissed as

moot.
                                       PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Neill
Motion dismissed as moot
Order issued and filed March 6, 2019




Cain v. State                                       Page 2